CATES, Judge.
This appeal was submitted on briefs November 10, 1966. Watson was convicted under a City bylaw for selling beer to a minor.
The City has moved that we affirm because appellant “has failed to assign any error in the record on this appeal.”
The record was filed here April 29, 1966. June 9 the appellant on detached pages filed an assignment of errors.
Rule 1 of appellate practice followed consistently by this court and the Supreme Court of Alabama provides in part:
“ * * * Such assignments shall be written or typed upon transcript paper and bound with the transcript, * * *.” (Italics added.)
“Bound with the transcript” was emphasized in Erwin v. Erwin, 269 Ala. 632, 114 So.2d 918.
We quote the opinion in Trussell v. Ripps, 277 Ala. 248, 168 So.2d 619:
“The appellee has moved that this judgment be affirmed because no errors have been assigned.
“The suing out of an appeal is analogous to the institution of a new suit. The assignment of errors correspond to the complaint or bill in the original proceedings. * * * Without any assignment of error, an appeal can present nothing for review. This defect is jurisdictional.
“Appellee’s motion, though superfluous, is due to be granted. Had no motion been filed, the judgment would of necessity stand affirmed. * * * ” Citations omitted.
The judgment below is hereby
Affirmed.